Citation Nr: 0632903	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia 


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied service connection for 
PTSD.  In the February 2004 Statement of the Case and 
November 2004 Supplemental Statement of the Case, the RO 
recharacterized the issue to include other acquired 
psychiatric disorders to include anxiety and depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

The record indicates that the veteran has been receiving 
treatment at the Mental Hygiene Clinic at McGuire VA Medical 
Center in Richmond, VA.  The RO should obtain any outstanding 
VA medical records and associate them with the claims file.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The medical evidence of record shows that the veteran was 
hospitalized while on active duty due to psychiatric 
problems.  In an August 2003 VA examination, the veteran was 
diagnosed with depressive disorder, not otherwise specified, 
and anxiety disorder, not otherwise specified.  The examiner 
stated that the veteran was perhaps emotionally unprepared to 
face the rigors and stress of military life and appeared to 
have succumbed to that stress while in the military.  The 
examiner stated that the veteran had had problems with 
depression and anxiety afterwards and he stated that the 
veteran's problems appeared to date to the time the veteran 
was in service.  No claims folder was provided to the 
examiner in connection with the examination.  However, the 
claims folder was later provided to the VA examiner for an 
addendum upon review of the file.  The examiner then stated 
that the diagnoses remained the same, and he reiterated that 
the veteran did not, by definition, meet the criteria for 
PTSD.  He stated that the veteran's coping was rather poor 
before he entered service, during the service, and had not 
changed markedly since leaving the service.  It is thus, 
unclear if he is still relating the onset of an acquired 
psychiatric disorder to the veteran's military service as he 
appeared to indicate on prior examination which, as noted 
above, was accomplished without claims folder review.  The 
Board finds that a supplemental medical opinion is necessary 
to determine if the veteran's currently diagnosed depression 
and anxiety are related to service.  
  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these issues.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should obtain all outstanding 
treatment records from the McGuire VA 
Medical Center in Richmond, VA and should 
associate them with the claims file.  

3.  The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond 
to the Board's question without 
examination of the veteran, such should 
be afforded the veteran.  The examiner 
should review the entire claims folder, 
to include the veteran's service records 
and psychiatric hospitalization reports 
from his period of active duty.  The 
examiner should state whether it is as 
likely as not that any currently 
diagnosed psychiatric disorder(s), to 
include anxiety and depression, were 
incurred in or aggravated by service.   
The examiner should include pertinent 
findings from the record, and rationale 
for all opinions expressed.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
